Per Curiam.

This is an extremely plain case, and depends on principles perfectly well settled. The deputy, having received a regular appointment from the sheriff, was an officer de facto, notwithstanding his neglect to comply with the provisions of the constitution ; and it is an established principle of law, that the acts of an officer, thus having color of title, in the exercise of the ordinary functions of his office, are valid in respect to the rights of third persons, who may be interested in such acts. The adoption of such a rule is necessary, to prevent a failure of justice, and the great public mischief which might otherwise be justly apprehended. * Besides, the officer’s title to his office ought not to be determined in a collateral way. This was decided in the case of Fowler vs. Bebee & Al., cited in the argument, and in the case of The People vs. Collins, (3) and has been repeatedly ruled. The doctrine is well explained in the case of The King vs. Lisle. (4) By the test and corporation acts, in England, all persons are disabled, in law, to all intents and purposes, to hold certain offices, unless they take the oaths required. Yet, notwithstanding this disabling clause, which is very strong, it has been held that the acts of officers, not qualified according to those statutes, may be valid as to strangers. (5)
A distinction was attempted to be made, by the counsel for the demandant, whereby the rule should be limited to such officers as may be styled political, and who exercise a portion of the sovereign power; but none of the books will warrant such a limitation. The rule, as laid down, extends to all public officers; nor can we dl» cern any reason for restraining it. (a)

Demandant nonsuit.


 7 Johns. 549.


 Andrews's Rep. 263.


 3 Cruise s Dig. tit. Officers, § 71—75.


.) Nason vs. Dillingham, ante, 170. — Commonwealth vs. Fowler, 10 Mass. Rep 290. — Arundel vs. Arundel, Yelv. 34.— Tyler vs. Duke of Leeds, 3 Stark. N. P. 218 — Andrews vs. Lynton, 1 Salk. 265. —2 Lord R. 884. — M'Instry vs. Tanner, 9 Johns 135. — Doty vs. Gorham &Al. 5 Pick. 487.